Citation Nr: 0821854	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for entrapped cutaneous 
sensory fiber of right radial nerve in older laceration scar, 
carpal-tunnel syndrome of the right hand, claimed as nerve 
damage to right hand.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to September 
28, 2006, and to a rating in excess of 70 percent therefrom.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an effective date earlier than September 
28, 2006, for the assignment of a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

8.  Entitlement to an effective date earlier than September 
28, 2006, for the establishment of basic eligibility for 
Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran provided testimony at a hearing before personnel 
at the RO in October 2004, and before the undersigned 
Veterans Law Judge in June 2005.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In October 2005, the Board, in pertinent part, denied the 
veteran's claim for an initial evaluation in excess of 50 
percent for the veteran's PTSD.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a March 2006 Order, the Court, in pertinent 
part, pursuant to a joint motion, vacated the Board's 
decision as to the PTSD.  

In June 2007, the Board remanded the case, in pertinent part, 
to obtain additional records and to accord the veteran new VA 
medical examinations.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's entrapped 
cutaneous sensory fiber of right radial nerve in older 
laceration scar, carpal-tunnel syndrome of the right hand, is 
causally related to active service.

3.  For the period prior to September 28, 2006, the veteran's 
PTSD was not manifested by symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

4.  For the period as of and since September 28, 2006, the 
veteran's PTSD has not been manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

5.  The service-connected peripheral neuropathy of the upper 
and lower extremities has not resulted in moderate incomplete 
paralysis of any of the affected nerves.

6.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to September 28, 
2006, that the veteran satisfied the criteria for assignment 
of a TDIU.

7.  The veteran did not satisfy the legal criteria for DEA 
benefits prior to September 28, 2006.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for entrapped 
cutaneous sensory fiber of right radial nerve in older 
laceration scar, carpal-tunnel syndrome of the right hand.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD prior to September 28, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 41., 4.2, 4.10, 4.130, Diagnostic Code 9411 (2007). 

3.  The criteria for a rating in excess of 70 percent for the 
veteran's PTSD as of and since September 28, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9411 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8515 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8515 (2007).

6.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8520 (2007).

7.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8520 (2007).

8.  The criteria for an effective date earlier than September 
28, 2006, for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.400, 4.16 (2007).

9.  The criteria for an effective date earlier than September 
28, 2006, for DEA benefits are not met.  38 U.S.C.A. §§ 3500, 
3501, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Initially, the Board notes that, except for the right hand 
claim, the appellate issues all flow from rating decisions 
which established service connection for the pertinent 
disabilities, as well as the TDIU and DEA benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board also notes that the veteran was sent VCAA-compliant 
notification letters regarding his current appellate issues 
in July 2001 (generic VCAA notification), March 2003 (service 
connection for PTSD), December 2003 (TDIU criteria), December 
2004 (right hand), March 2006, October 2006 (increased rating 
for PTSD and service connection for peripheral neuropathy), 
July 2007, and January 2008.  In pertinent part, these 
letters, taken together, informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the March 2006 and 
January 2008 letters contained the specific information 
regarding disability rating(s) and effective date(s) outlined 
by the Court in Dingess/Hartman.

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by the veteran, 
and on his behalf by his attorney, have cited to relevant 
caselaw, statutes, and regulations.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the June 2005 Board hearing.  
Further, he was accorded VA medical examinations in April 
2003, October 2003, November 2004, March 2005, November 2006, 
July 2007 and August 2007.  Moreover, as a general rule the 
adjudication of a claim for an earlier effective date is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
In pertinent part, any current examination would show the 
level of disability at this time, and not whether it was 
factually ascertainable a TDIU was warranted prior to the 
current effective date.  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran essentially contends that he developed nerve 
damage to the right hand as a result of a fracture to the 
right fifth (5th) metacarpal.

The Board acknowledges that service treatment records dated 
in October 1967 confirm he sustained a facture through the 
mid-portion of the 5th metacarpal of the right hand.  
However, nothing in the service treatment records indicates 
there was any nerve damage to the right hand as a result of 
this injury or any other incident of active service.  In 
fact, his upper extremities and neurologic condition were 
both clinically evaluated as normal on his January 1970 
separation examination.  The current disability was first 
diagnosed years after his active service.

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that the only competent medical 
opinion of record to address the etiology of the current 
disability is against a finding that it is causally related 
to active service.  Specifically, a March 2005 VA examiner 
concluded that the veteran's current neurological complaints 
of the right hand were less likely than not related to the 
fracture of the right 5th metacarpal.  A detailed rationale 
was provided in support of this conclusion.  Further, as this 
opinion was based upon both an evaluation of the veteran and 
review of his VA claims folder, the Board concludes that it 
is supported by an adequate foundation.

In view of the foregoing, the Board find that the 
preponderance of the evidence is against this service 
connection claim, and it must be denied.


II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


A.  PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Initially, the Board notes that the medical evidence has 
consistently shown that the veteran has depression and 
chronic sleep impairment.  However, such symptomatology is 
associated with the criteria for a 30 percent rating.  As 
such, it does not provide a basis for a rating in excess of 
50 or 70 percent in this case.

With respect to the period prior to September 28, 2006, the 
veteran's PTSD was not manifested by symptoms such as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

The Board acknowledges that the veteran reported at the April 
2003 VA PTSD examination that he made suicide attempts in the 
past and had had suicidal thoughts.  However, he did not have 
any such thoughts at the time of that examination.  He was 
not considered a danger to himself or others.  Similar 
findings were made at the time of the subsequent November 
2004 VA PTSD examination.  Further, it was specifically 
stated that he was not suicidal and not homicidal.  The Board 
also finds it significant that subsequent VA PTSD 
examinations in November 2006 and August 2007 found he had no 
history of suicide attempts.

The evidence of record for the pertinent period does not 
reflect that the veteran had obsessional rituals which 
interfered with routine activities.  In fact, the November 
2004 VA PTSD examination found he did not exhibit bizarre 
behavior, and that he needed no assistance with the 
activities of daily living.  The Board also finds it 
significant that the subsequent VA PTSD examinations in 
November 2006 and August 2007 found he did not have 
obsessive/ritualistic behavior.

The veteran's speech was found to have normal tone, volume, 
and pacing at both the April 2003 and November 2004 VA 
examinations.  Accordingly, his PTSD did not result in his 
speech intermittently illogical, obscure, or irrelevant.

Although the veteran did have symptoms of depression during 
the pertinent period, the record does not reflect it was of 
such severity as to affect the ability to function 
independently, appropriately and effectively.  As already 
noted, the November 2004 VA PTSD examination found he did not 
exhibit bizarre behavior, and that he needed no assistance 
with the activities of daily living.  The subsequent November 
2006 and August 2007 VA PTSD examinations also found he had 
no inappropriate behavior.

The Board acknowledges that the veteran's PTSD had resulted 
in anger and irritability prior to September 28, 2006.  As 
already noted, the April 2003 VA examination found he was not 
a danger to himself or others, while the November 2004 VA 
examination found he was not suicidal and not homicidal.  
Further, the April 2003 examination noted that he described 
symptoms of anger without being assaultive.  The November 
2004 VA examination also noted that he had not had thoughts 
of hurting others.  Consequently, the Board finds that his 
PTSD has not resulted in impaired impulse control with 
periods of violence during this period.  Moreover, both the 
November 2006 and August 2007 examinations found that the 
extent of his impulse control was good, and that he had no 
episodes of violence.

Both the April 2003 and November 2004 VA examinations found 
that the veteran was oriented to time, person, place, and 
situation.  His treatment records also indicated he was fully 
oriented.  As such, his PTSD has not resulted in spatial 
disorientation.  The Board also finds it significant his 
orientation was intact to person, time, and place on the 
November 2006 and August 2007 examinations.

The medical and other evidence of record reflects that the 
veteran did not have neglect of personal appearance and 
hygiene prior to September 28, 2006.  Although his clothes 
were noted to be worn on the April 2003 VA examination, it 
was also noted he had a thin mustache and thin shortly 
trimmed beard.  The subsequent November 2004 VA examination 
noted that he was able to take care of his personal hygiene.  
Although his clothes were worn, they were noted to be clean.  

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent 
for the relevant period.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM- 
IV), for rating purposes).

The April 2003 VA PTSD examination assigned a GAF score of 60 
for the PTSD alone, and a score of 51 for major depression.  
Further, the examiner acknowledged that these scores 
indicated moderate symptomatology.  The subsequent November 
2004 VA examination assigned a GAF score of 57 for the PTSD 
alone, and 52 for the depression.  Similarly, the treatment 
records for this period predominantly show GAF scores in the 
51 to 60 range.  Thus, the competent medical evidence 
indicates that the service-connected PTSD had resulted in no 
more than moderate difficulty in social, occupational, or 
school functioning during this period.  The Board finds that 
the current 50 percent rating adequately reflects this level 
of impairment.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 50 percent at any time prior to September 28, 
2006.

For the period as of and since September 28, 2006, the 
veteran's PTSD has not been manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board acknowledges that the November 2006 VA PTSD 
examination found that the veteran's thought process was 
rambling, and that his speech was soft or whispered.  
Similarly, the August 2007 VA PTSD examination noted his 
thought process was rambling, circumstantiality, and his 
speech was slow.  However, it does not appear that this 
impairment was of such severity as to constitute gross 
impairment in thought processes or communication.  For 
example, his speech was found to be clear on the November 
2006 examination, and both examinations found his thought 
content to be unremarkable.

Both the November 2006 and the August 2007 VA PTSD 
examinations found no delusions or hallucinations.  No such 
impairment is otherwise indicated in the treatment records 
for this period.  Therefore, his PTSD has not resulted in 
persistent delusions or hallucinations.

Similarly, both the November 2006 and August 2007 VA 
examinations specifically found that the veteran did not have 
inappropriate behavior.  As such, his PTSD has not resulted 
in grossly inappropriate behavior.

The November 2006 VA PTSD examination found that the veteran 
had no homicidal thoughts.  Although he did have some 
thoughts of suicide, he had no intent or plan.  Further, the 
examiner found he was not an imminent danger to himself or 
others.  The subsequent August 2007 VA PTSD examination found 
that the veteran did not have homicidal or suicidal thought.  
Moreover, both examinations found that the extent of his 
impulse control was good, and that he had no episodes of 
violence.  Accordingly, the Board finds that his PTSD has not 
resulted in persistent danger of hurting self or others.

The Board acknowledges that both the November 2006 and August 
2007 VA PTSD examinations found that the veteran's PTSD had 
resulted in problem with activities of daily living.  
However, neither examination indicated he was unable to 
perform thee tasks.  Moreover, both examinations found that 
he had the ability to maintain personal hygiene.

The veteran was oriented to person, time, and place at both 
the November 2006 and August 2007 VA PTSD examinations.  
Accordingly, the Board finds that his PTSD has not resulted 
in disorientation to time or place.

Similarly, both the November 2006 and August 2007 VA PTSD 
examinations found the veteran's remote and recent memory 
were normal.  At the August 2007 examination, his immediate 
memory was only mildly impaired.  Therefore, his PTSD has not 
resulted in memory loss for names of close relatives, own 
occupation, or own name.

The Board further notes that both the November 2006 and 
August 2007 VA PTSD examinations found that the severity of 
the veteran's PTSD symptoms were moderate to severe.  
Moreover, both examinations assigned GAF scores of 50, 
indicating serious occupational and social impairment.  
However, both examinations specifically opined that the 
veteran did not have total occupational and social impairment 
due to his PTSD symptoms.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 70 percent for his PTSD during any portion of 
the time as of and since September 28, 2006.  


B.  Peripheral Neuropathy

The veteran's service-connected peripheral neuropathy of the 
right and left upper extremities are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 
8515, which governs the evaluation of paralysis of the median 
nerve.  Under this Code, a 10 percent rating is assigned when 
there is mild incomplete paralysis of the median nerve.  
Moderate incomplete paralysis warrants a 30 percent rating on 
the major side and a 20 percent rating on the minor side.  
Severe incomplete paralysis warrants a 50 percent rating on 
the major side and 40 percent rating on the minor side, 
respectively.  A maximum 70 percent evaluation is warranted 
for complete paralysis of the median nerve on the major side, 
and a maximum 60 percent rating on the minor side.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The veteran's service-connected peripheral neuropathy of the 
right and left lower extremities are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 
8520, which provides the rating criteria for paralysis of the 
sciatic nerve.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Combined 
nerve injuries are to be rated by reference to the major 
involvement, or, if sufficient in extent, by reference to 
radicular group ratings.  38 C.F.R. § 4.124a, Note.

In the instant case, the Board acknowledges that the 
competent medical evidence shows the veteran experiences 
numbness in his hands and feet due to the service-connected 
disabilities; the July 2007 VA general medical examination 
specifically noted numbness in the tips of his toes and 
hands.  Moreover, both the November 2006 VA neurologic 
examination and the July 2007 VA general medical examination 
reflect he has difficulty grasping items due to the 
neuropathy.  Further, the November 2006 examination indicated 
tremors of the upper and lower extremities; decreased manual 
dexterity; and problems with lifting and carrying.  However, 
this impairment appears to be adequately reflected by the 
current 10 percent evaluations, which indicate mild 
incomplete paralysis for the respective extremities.  

The Board finds that the competent medical evidence does not 
reflect that the service-connected peripheral neuropathy of 
the upper and lower extremities has resulted in moderate 
incomplete paralysis of any of the affected limbs.  For 
example, the November 2006 examination found that the right 
and left upper extremities had no weakness of the upper 
wrists or elbows, and that he had full flexion and extension 
of the elbows.  Similarly, the lower extremities had no lower 
strength weakness bilaterally; he was fully able to walk; and 
had full extension of the greater toes.  Moreover, muscle 
strength was 5/5 for all extremities.  No joint was found to 
have its function affected by the nerve disorder.  Gait and 
balance were found to be normal.  Paralysis was found to be 
absent on this examination.  In addition, the July 2007 VA 
examination found there was no history of weakness or 
paralysis.  Neurologic evaluation found, in pertinent part, 
that coordination was normal.  Although there was sensory 
loss on both the right and left side, there was no motor 
loss.  

In view of the foregoing, the Board finds that the veteran's 
peripheral neuropathy of the upper and lower extremities is 
appropriately evaluated for each extremity.  As such, he is 
not entitled to an evaluation in excess of 10 percent for any 
extremity during any portion of the appeal period.


III.  Earlier Effective Date

A.  TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

In this case, the Board acknowledges that a VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) was received by VA on October 1, 2003.  
Thus, the date of claim is earlier than the current effective 
date.  However, as detailed below the Board finds that it was 
not factually ascertainable prior to September 28, 2006, that 
the veteran satisfied the criteria for a TDIU.

The relevant legal criteria provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  A total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Prior to September 28, 2006, the veteran was service 
connected for PTSD (which the Board has determined as 
adequately evaluated as 50 percent disabling); Type 2 
diabetes mellitus, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as noncompensable (zero percent); and 
residuals of left mandibular ramus fracture, also evaluated 
as noncompensable.  Service connection was established for 
peripheral neuropathy of the upper and lower extremities 
effective from September 28, 2006, and the veteran has not 
disagreed with this effective date.  Therefore, the overall 
combined disability rating was 60 percent prior to September 
28, 2006, and 90 percent from September 28, 2006.  See 
38 C.F.R. § 4.25.  Although he did not meet the schedular 
requirement for a TDIU until September 28, 2006, extra-
schedular consideration is to be afforded to a veteran who 
fails to meet the percentage standards and is unemployable by 
reason of service-connected disabilities.  38 C.F.R. § 4.16.

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The Board acknowledges that the record reflects the veteran 
last worked in 1996 as a truck driver.  However, the record 
does not reflect that he was unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities prior to September 28, 2006.  An October 2003 VA 
general medical examination indicated that his hearing loss 
and tinnitus would not prevent employment unless good hearing 
acuity was necessary.  Although this examination indicated 
that it was unlikely he would be employable from the 
psychiatric point of view, it was noted that this condition 
was not actually evaluated on this examination.  Further, 
this opinion is inconsistent with the VA PTSD examinations 
conducted in April 2003 and November 2004 which indicated no 
more than moderate occupational and social impairment.  It is 
also inconsistent with the more recent evaluations in 
November 2006 and August 2007 which concluded that the PTSD 
had not resulted in total occupational and social impairment.  
Further, the July 2007 VA general medical examination 
concluded that he was unemployable due to the combination of 
his service-connected PTSD and service-connected physical 
disabilities.  In view of the foregoing, the Board finds that 
the October 2003 VA examiner's opinion as to the occupational 
impairment attributable to the veteran's PTSD is not entitled 
to probative value in the assignment of a TDIU in this case.

The Board further notes that the veteran reported at the 
October 2003 VA examination that he was not working because 
"he just does not want to."  He did not indicate he was 
unable to work due to his service-connected disabilities.  
Moreover, the competent medical and other evidence of record 
indicates he also experienced significant impairment from 
nonservice-connected disabilities during this period 
including a back disorder, right knee disorder, irritable 
bowel syndrome, gastrointestinal disorder to include hiatal 
hernia and reflux disease, hypercholesterolemia, and 
hemorrhoids.  In determining whether the veteran is entitled 
to a TDIU, neither his nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  
Here, the record does not indicate that he satisfied the 
criteria for TDIU prior to September 28, 2006, due solely to 
the service-connected disabilities.

The Board does not dispute that the evidence of record 
indicates the veteran experienced occupational impairment due 
to his service-connected disabilities prior to September 28, 
2006.  However, a thorough review of all evidence of record 
indicates that such impairment for that period was adequately 
compensated by the schedular ratings in effect at that time.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose, 4 Vet. App. at 363 (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

For these reasons, the Board concludes that it was not 
factually ascertainable prior to September 28, 2006, that the 
veteran met the requirements for assignment of a TDIU.  As 
the law states that the effective date shall be assigned from 
the date entitlement arose when it is later than the date of 
claim, an earlier effective date is not warranted in this 
case.

B.  DEA

The child or surviving spouse of a veteran will have basic 
eligibility for DEA benefits if the following conditions are 
met: (1) the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) the veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) the veteran died as a result of a service-
connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.

For the reasons stated above, however, the Board has 
determined that the veteran is not entitled to a TDIU prior 
to September 28, 2006.  The record does not otherwise show he 
had a permanent and total service-connected disability prior 
to that date.  Moreover, as he is alive, it is clear 
entitlement cannot be established based upon his death.  
Simply put, the record does not reflect the legal 
requirements for establishment of DEA benefits were met prior 
to September 28, 2006.  Therefore, an earlier effective date 
cannot be established as a matter of law.



IV.  Conclusion

For the reasons stated above, the Board finds that the 
veteran's current appellate claims must be denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for entrapped cutaneous 
sensory fiber of right radial nerve in older laceration scar, 
carpal-tunnel syndrome of the right hand, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to September 28, 2006, and to a rating in excess 
of 70 percent therefrom is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier than September 28, 
2006, for the assignment of a TDIU is denied.

Entitlement to an effective date earlier than September 28, 
2006, for the establishment of DEA is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


